239 S.W.3d 178 (2007)
STATE of Missouri, Respondent
v.
Christine S. GUEST, Appellant.
No. ED 89151.
Missouri Court of Appeals, Eastern District, Division One.
November 27, 2007.
Irene C. Karns, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Defendant, Christine Guest, appeals from the judgment entered after a jury found her guilty of committing violence to another offender housed in a department correctional center. The trial court sentenced *179 defendant, as a prior and persistent offender, to six years' imprisonment.
In her sole point on appeal, defendant argues that the trial court erred in admitting certain evidence because there was no proof of the corpus delicti. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).